July 2, 2014Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Municipal Funds, Inc.-Dreyfus AMT-Free Municipal Bond Fund-Dreyfus High Yield Municipal Bond Fund-Dreyfus BASIC Municipal Money Market Fund1933 Act File No.: 33-421621940 Act File No.: 811-6377CIK No.: 0000878092Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectuses and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 44 to the Registration Statement, electronically filed with the Securities and Exchange Commission on December 26, 2013 for the above referenced Funds.Please address any comments or questions to my attention at 212-922-6850.Sincerely,/s/ Faria AdamFaria AdamSupervisory Paralegal
